***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. Sec. 200.80(b)(4),
200.83 and 240.24b-2

C O R P O R A T E P U R C H A S E A G R E E M E N T

Between:

Buyer:

Name:

Compac Computer Corporation and its Affiliates

Address:

20555 SH 249 Houston, Texas 77070-2698

Contact Name:

Joe Bruccoliere

Telephone Number:

281-518-6842

And:

Seller:

Name:

Ecrix Corporation

Address:

5525 Central Avenue Boulder, CO 80301

Contact Name:

Craig Lamborn

Telephone number:

303-245-7266

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Buyer and Seller hereby agree as follows:

SELLER agrees to provide BUYER

with the Products, Services, Spares and/or other materials specifically
identified in properly executed Schedules of Deliverables at the applicable
Effective Prices and in accordance with the terms and conditions of this
Corporate Purchasing Agreement (the "Agreement") between the parties, which
Agreement consists of (i) this signature page; (ii) the General Terms for
Purchasing, including any amendments thereto; (iii) any Supplemental Terms of
Agreement; and (iv) all Attachments.



PRODUCTS & SERVICES:

The Products purchased under the Agreement shall be more fully described in a
Schedule of Product Deliverables (containing Product part numbers, descriptions,
initial unit prices, and lead-times) as updated from time to time in the most
currently executed Pricing Schedule. The Spares purchased under the Agreement
shall be more fully described in a Schedule of Spares. The Services acquired
under this Agreement shall be more fully described in a Schedule of Service
Deliverables. Any other materials acquired under this Agreement shall be more
fully described in a Schedule of Other Deliverables. Whereas the parties may
agree to purchase other products, spares, and/or services, additional Schedules
of Deliverables may be added from time to time during the term of the Agreement.



PRICES / CHARGES:

The prices, fees, charges, and discounts ("Prices") for Deliverables shall be
initially set forth in a Schedule of Deliverables. Whereas the parties may
agree, from time to time, to update Prices for any Deliverable, such updated
Prices shall be set forth in properly executed Pricing Schedules and shall be
the price at which Buyer is entitled to purchase such Deliverables from Seller
("Effective Price") for the period of time specified therein ("Pricing Period").
The Effective Price for any Deliverable, shall be that which is contained in the
most recently executed Pricing Schedule or, if none exists, in the applicable
Schedule of Deliverables.



AGREEMENT TERM: Effective Date:

10-01-2001 End Date (of Initial Term): _09-30-2004



Notwithstanding anything to the contrary, the Agreement is not a requirements
contract and does not obligate Buyer to purchase any minimum quantity of
Deliverables but only establishes the terms and conditions for such purchases if
and when Buyer submits Orders in accordance with the Agreement. Capitalized
terms used on this signature page that are defined elsewhere in the Agreement
and shall have the meaning as there defined.

IN WITNESS WHEREOF, THE AUTHORIZED REPRESENTATIVES OF THE PARTIES HAVE EXECUTED
THIS AGREEMENT WHICH SHALL BECOME EFFECTIVE AS OF THE EFFECTIVE DATE WRITTEN
ABOVE.

 

 

SELLER:

ECRIX CORPORATION

 

 

BUYER:

COMPAQ COMPUTER CORPORATION

 

 

 

 

 

By:

/s/ Kelly Beavers

 

By:

/s/ Roy H. Dgburn

 

(Authorized Signature)

 

 

(Authorized Signature)

Name:

Kelly Beavers

 

Name:

Roy H. Dgburn

 

(Typed or Printed)

 

 

(Typed or Printed)

Title:

President, COO

 

Title:

Director, Procurement

 

(Typed or Printed)

 

 

(Typed or Printed)

Division:

 

 

Division:

EBG

 

(Optional)

 

 

(If Corporate, Identify Commodity Area - If Site, Identify Location

Date:

29, October, 2001

 

Date:

14 Nov 2001

 

 

CORPORATE PURCHASING AGREEMENT

The following general terms and conditions ("General Terms") and any amendments
hereto form part of the Corporate Purchase Agreement (the "Agreement") between
Buyer and Seller (collectively, the "parties") as identified on the signature
page of the Agreement. Subject to the provisions of these General Terms, Buyer
may elect to purchase goods, materials, and/or services (individually or
collectively referred to as "Deliverables") from Seller. The Effective Date and
the End Date of the Agreement together with the contact persons of the parties
and their respective addresses for notice, are also identified on the signature
page of the Agreement.

1.0 Purpose

It is intended by the parties that the provisions of the Agreement, including
these General Terms, shall govern any purchase and sale of the Deliverables
including, as applicable, the Products, Spares, Services or other materials set
forth in a Schedule of Deliverables forming part of the Agreement.

2.0 Definitions

In addition to terms defined elsewhere in the Agreement, capitalized terms used
herein shall have the meanings set forth below:

2.1 "Affiliate" means, with respect to Buyer or Seller, (i) any other legal
entity controlling, controlled by, or under the common control with Buyer, (ii)
any OEM subcontractor of Buyer, and (iii) any subcontractor or contractor of
Buyer. As used in this definition, the term "control" means the possession,
directly or indirectly or the power to direct, or cause the direction of the
management and policy of the controlled entity.

2.2 "Attachments" means any document or exhibit thereof that is mutually agreed
to by the parties and is used to provide additional information and/or different
terms and conditions relating to the Agreement. Attachments may include, but is
not limited to schedules, amendments, addenda, and any other document that is
mutually agreed upon by the parties and incorporates by reference the General
Terms for Purchasing.

2.3 "Business Day" means a day on which commercial banks and foreign exchange
markets settle payments in New York City, U.S.A.

2.4 "Buyer Furnished Items" means any raw materials, components, tools,
products, equipment, documentation, services, and/or any other items to be
provided by Buyer to Seller including, but not limited to any Buyer-Owned
Materials identified in any applicable Owned Materials Attachment, Order, or in
any other Attachment forming part of the Agreement

2.5 "Buyer Products" means those Products manufactured, marketed, distributed
and/or otherwise made available by Buyer to Buyer's customers, which may include
hardware and software proprietary to Buyer and/or Buyer's suppliers, including,
without limitation, the Products acquired from the Seller under this Agreement.

2.6 "Change Order" means any written document or any written or electronic
Orders prepared, properly authorized, and issued by Buyer and accepted by
Seller, to identify changes to an existing Order previously accepted by Seller
for Deliverables. A Change order will typically contain the Applicable Purchase
Order number or electronic Order number affected, a Change Order number, and a
Change Order date signify the effective date of the change(s) Delivery Date(s),
(ii) adding and or canceling item(s) in whole or in part, and/or (iii) changes
to Buyer designated destination point(s).

2.7 "Code" means computer programming instructions including, without
limitation, machine-readable computer programming instructions. Unless
specifically stated otherwise, "Code" shall include all Updates and Enhancements
thereto.

2.8 "Confidential Information" means tangible and intangible non public
information that one party discloses to the other and designates as confidential
or which, under the circumstances surrounding such disclosure, ought to be
treated as confidential. "Confidential Information" includes, but is not limited
to any and all of the parties product information relating to design,
functionality, pricing, manufacturing or marketing; the terms and conditions of
any proposed or actual agreement between the parties; either party's business
policies, practices or trade secrets; and the information of others that is
received by either party under an obligation of confidentiality.

2.9 "Defaulting Party" shall mean any party who fails to perform any contractual
obligation or duty in connection with the terms and conditions set forth in this
Agreement.

2.10 "Defective Product" shall mean deliverables that do not conform to the
specifications or that contain any defect in materials, workmanship, or design.

2.11 "Deliverables" means any goods, services, products, or other materials to
be provided by Seller in accordance with the Agreement and/or any applicable
Orders issued hereunder including, but not limited to, those set forth in any
applicable Services Requirements Addendum; Schedule of Products, Schedule of
Services, Schedule of Spares, Schedule of Other Deliverables; or contained in
any other Attachment to the Agreement and/or in any applicable Orders issued
hereunder.

2.12 "Delivery Date" or "On-Dock Date" means; (i) the date stipulated on Buyer's
Order for the delivery of the specified Deliverables during normal business
hours and days to the Delivery Site designated by Buyer; and (ii) the date
stipulated on Buyer's Order for the performance of Services to be completed by
Seller as specified under Buyer's Order.

2.13 "Enhancements" means changes or additions, other than Updates, to Code and
related documentation, including all new releases, that improve functions, add
new functions, or improve performance by changes in system, design, or coding.

2.14 "Electronic Transmission" the transmission of data between Buyer and Seller
in an electronic format including, but not limited to, industry-standard
Electronic Data Interchange techniques ("EDI"); Electronic Funds Transfer
("EFT"); Facsimile ("fax"); Electronic Mail (email); World Wide Web ("WWW"); or
Electronic File Exchanges of any transaction set ("Electronic Interchanges").
Common Electronic Transmissions are electronic orders, credit card purchases or
orders, and orders via the internet.

2.15 "Epidemic Failure" shall mean, with respect to Product in the field, a
failure rate of Defective Products that exceeds [...***...] % and is
attributable to a particular defect.

2.16 "Hazardous Materials" means any hazardous substance, hazardous waste,
hazardous chemical, hazardous air pollutant, pesticide, or other substance
identified as hazardous, infectious, radioactive, or toxic under any federal,
state or local laws, regulations, or standards pertaining to the protection of
human health or safety, wildlife or the environment. Hazardous Materials shall
include, without limitation, all substances identified as hazardous chemicals by
California Occupational Safety and Health Act (hereinafter referred to as
Cal-OSHA) and under the federal Occupational Safety and Health Act (hereinafter
referred to as OSHA) and all substances identified as hazardous wastes under the
Resource Conservation and Recovery Act or any comparable state statutes,
regulations or standards.

2.17 "Lead Time" means the period of time extending from the date listed on
Order to the Delivery Date for Products, Spares and/or Services, [DDP]. The
Lead-Times for the Products shall be set forth in the Schedule of Products, or
in any applicable Orders, or as otherwise mutually agreed upon in any subsequent
Pricing Schedule.

 

 

*Confidential Treatment Requested

2.18 "Like New Condition" means refurbished to the latest revision to meet all
applicable electrical, mechanical, firmware and cosmetic specification and
Engineering documentation, including the replacement of damaged or missing
non-functioning parts.

2.19 "Materials" means (i) computer hardware, (ii) any written information,
Code, or documentation, including any machine-readable information, Code, or
documentation recorded on tangible media, or (iii) any combination thereof
provided, pursuant to the Agreement, to a party for the sole purpose of enabling
performance of the obligations contained herein. "Materials" does not include
Products, or Spares, or Services, or intangible Confidential Information.

2.20 "Mysterious Loss" or "Mysterious Disappearance" shall mean, with respect to
one or more raw materials, parts, goods, or finished products, any loss of such
raw materials, parts goods or finished Products reflected substantiated by a
physical inventory of such taw materials, parts goods, or finished Products
taken on any date that reflects a lower count of raw materials parts, goods or
Finished Products than inventory records on Buyer system of record with respect
to raw materials parts, goods or Finished Products as of the date of the
physical inventory, which loss cannot be accounted for after a thirty day (30)
calendar day period from such physical inventory date.

2.21 "Order(s)" means, collectively, any written Purchase Order, any credit card
purchase or order, any electronic order or electronic purchase order employing
EDI techniques, any industry standard EDI order, any telex or facsimile order or
purchase order, any telephonic order or purchase order subsequently confirmed by
Buyer in writing or by some electronic means capable of printing a hard copy,
any other written or electronic order, and any internet orders employing the
Internet and industry standard eCommerce techniques or EDI techniques; that are
prepared, properly authorized and issued by Buyer for the purchase of Products
or Services. "Orders" may be accepted by Seller in writing, electronically in
the manner prescribed in subsection3.3 below, or in the manner otherwise
prescribed by Buyer and consistent with this Agreement (including, as
applicable, by EDI means, industry standard eCommerce techniques, or by
facsimile transmission), or by commencement of performance of Services or by
delivery of Products.

2.22 "Pricing Schedule" means, with respect to the purchase of Products, any
written instrument executed by one party and mutually agreed to by the other
party for purpose of (i) updating the part numbers for the Products identified
therein and (ii) updating the Effective Price at which Buyer may purchase the
Products during a stated Pricing. Any purchase by Buyer of the Products listed
in a properly executed Pricing Schedule shall be governed by the terms and
conditions of the Agreement, unless otherwise stated therein.. To be valid, a
Pricing Schedule shall contain, at minimum, a current Pricing Period, the part
numbers and unit prices for the Product(s), the written consent of both parties.

2.23 "Proprietary Rights" means all current and future patents, mask works,
copyrights, trade secrets, know-how, and all other intellectual property rights,
including all applications, continuations and registrations with respect
thereto.

2.24 "Purchase Order" means a written document prepared by Buyer and accepted by
Seller pursuant to Section 3.2 below to identify Products, Spares and/or
Services to be furnished by Seller pursuant to the terms and conditions of the
Agreement. Such Purchase Order will typically conatin: (i) Purchase Order
Number, (ii) Purchase Order date (iii) Purchase Order item No. for each item
ordered. (iv) quantity of each Product, Spare or Service Ordered, (v) Buyer
and/or Seller part number, (vi) revision designator for each Product/Spare,
(vii) unit price of each item, (viii) Delivery Date of each item, and (ix)
Buyer's designated destination point for each item.

2.25 "Product(s)"means goods, materials, components, or products that are either
created, manufactured, distributed, or otherwise made available by Seller to
Buyer for purchase by Buyer pursuant to the terms and conditions of the
Agreement and any applicable Order thereto. The Products shall include any
requisite and incidental materials, packaging, documentation, Code, Software,
and any other reasonably related Seller Furnished Items that are needful due to
the nature of the Product. The Products are identified in attached Schedules of
Deliverables Part numbers contained in any Schedule of Products may be updated
from time-to-time in mutually agreed upon Pricing Schedules. The updated
part-number for any given Product is located in the most recently executed
Pricing Schedule.

2.26 "RMA" means a Return Material Authorization number assigned by Seller for a
shipment of Products and/or Spares being returned by Buyer to Seller.

2.27 "Schedule of Products" means any written instrument executed by the parties
for the purpose of specifically identifying Product(s) the parties intend to be
covered by the Agreement. A Schedule of Spares shall, at minimum, contain the
part numbers, descriptions, and unit prices, for such Spare(s).

2.28 "Schedule of Spares" means any written instrument executed by the parties
for the purpose of specifically identifying Spare(s) the parties intend to be
covered by the Agreement. A Schedule of Products shall, at minimum, contain the
part numbers, descriptions, and unit prices, and Lead-Times for such Product.

2.29 "Seller Furnished Items" means any raw materials, components, tools,
products, equipment, documentation, services, technical support, and/or any
other items that may be provided by Seller to Buyer including but not limited to
any Seller-Owned Materials identified in any applicable Owned Materials
Attachment, Order, or in any other document forming part of the Agreement.

2.30 "Seller Owned Inventory" means any raw materials, sub-assemblies, finished
goods inventory over which the Seller will have financial ownership of the
inventory/products until such time the inventory is "pulled" in order to fulfill
replenishment needs.

2.31 "Services" or "Sellers Services" means the services or work made available
to Buyer by Seller and which are described, identified, or listed in any
attached or subsequently executed Service Requirements Addendum that
specifically references the Agreement, or in any other applicable Exhibit,
Addendum, Schedule or Attachment forming part of the Agreement or forming any
applicable Orders thereunder.

2.32 "Software" means (i) the software which is a component of, supplied with,
or bundled with, the Products, Spares or Services (whether in firmware or on
magnetic, optical or other media) and (ii) the end user documentation for such
software, including all Updates and Enhancements to such software and
documentation.

2.33 "Spare(s)" means any replacement parts/components, assemblies, or
sub-assemblies for the Product(s). Such spare parts shall include, without
limitation: the items described in any Schedule of Spares that forms part of
this Agreement

2.34 "Specifications" means any instructions relating to the Seller's Services
or the manufacture of products or Spares, including (i) the specifications for
the specific Product, Spares, and/or Services set forth in a Specifications
document; (ii) the specifications with regard to the specific Product, Spares
and/or Services generally published by Seller; (iii) the General Quality
Requirements set forth under a Quality Requirements set forth under a Quality
Assurance Addendum, and (iv) the Product Agency And Regulatory Compliance
Requirements set forth under an Agency and Regulatory Requirements document.
Specifications also include, physical or operational performance parameters,
characterization and/or attributes of the Products and Spares as identified
elsewhere in the Agreement or in any applicable Order(s).

2.35 "Technical Data" shall include, but not be limited to, Buyer furnished
items, Buyer products, Confidential Information, code, Deliverables, Materials,
Products, Software, Spares or Services.

2.36 "Updates" means any modifications or changes, other than Enhancements, to
Materials, Products, or Spares for purposes of correcting Errors, such as bug
fixes or other incidental corrections.

2.37

3.0 Orders

3.1 Buyer may purchase Product(s), Spares and/or Services from Seller by issuing
properly authorized Orders to Seller. All such Orders shall set forth the
following items: quantity, price, delivery date, part number, and revision
level.

3.2 Seller shall accept any Order that materially conforms with the terms of
this Agreement. Seller shall use commercially reasonable efforts to send Buyer
written confirmation of such acceptance within seven (7) Business Days after
Seller's receipt of a written Order from Buyer

3.3 If Buyer issues an electronic Order, Seller shall electronically "Verify"
receipt of the electronic Order within one (1) Business Day of the electronic
Order transmission by Buyer. "Verify" or "Verification," as used herein, shall
mean that Seller has, in fact, successfully received all necessary Order
information and requirements (e.g. quantity, price, delivery date, part number,
and revision level) from electronic mailbox and shall serve as Seller's
notification to Buyer of both the receipt of the electronic Order from Buyer and
the occurrence of any discrepancies relating to the readability of such
electronic Order. Seller shall return an electronic Order acknowledgement ("EDI
Acknowledgement" or any mutually acceptable electronic means) to Buyer within
one (1) Business Day following Seller's receipt of said Verification. Seller
shall be conclusiverly presumed to have accepted all electronic Orders issued by
Buyer unless Buyer is specifically notified that Seller has not accepted a
particular electronic OrderThe receipt of such notification by Buyer must take
place within two (2) Business Days of the transmission of Buyer's electronic
Order.

3.4 All electronic Orders, Verifications, and EDI Acknowledgments (collectively
"EDI Transmissions") and other related data electronically transmitted shall;

     (1) specifically reference and be suject to the terms and conditions of
this Agreement, and

     (2) be specifically formatted in accordance with the policies,
specifications and procedures provided by Buyer to Seller regarding
electronically transmitted information

3.5 Nor oral, electronic, or written additional or different provisions proposed
by either party in any Order, acceptance, confirmation or acknowledgement shall
apply unless expressly agreed to, in writing, by the other party. Each party
hereby gives notice of its objection to any such additional or different terms
proposed by the other party.

3.6 Seller agrees that all of Buyer's Affiliates, wherever located, shall be
entitled to make purchases under the terms and conditions of this Agreement.
Buyer will issue a Letter of Authorization that will authorize Seller to sell
specific Products to an Affiliate under this Agreement.

3.7 The parties agree that: (i) the provision of the Uniform Commercial Code
Section 2-201 (Statute of Frauds) shall not apply to these Electronic
Interchanges; (ii) these Electronic Interchanges shall be deemed to satisfy any
legal formalities requiring that agreements be in writing; and (iii) computer
maintained records when produced in hard copy form shall constitute business
records and shall be admissible, as such, to the same extent as other generally
recognized business records.

3.8 No oral, written, or electronic data transmission by either party in any
credit card Order, acceptance, confirmation, verification, or acknowledgement,
that proposes additional or different provisions, shall apply unless experssly
agreed to in writing by the other party. Each party hereby gives notice of its
objection to any additional or different terms proposed by the other party.

3.9 The terms governing the delivery of all Product(s), Spares, and/or, Services
ordered by Buyer will be interpreted in accordance with the International
Chamber of Commerce Incoterms 2000 Edition. Unless otherwise specified by Buyer,
all Product and Spares received by Buyer at Buyer's Specified Location will be
received as Delivery Duty Paid (DDP), Incoterms 2000 Edition. Unless otherwise
set forth in the Order, title and risk of loss of Product(s) and or Spares shall
pass to Buyer upon Buyer's receipt of such Product at Buyer's Place of Delivery

4.0 PRICING

4.1 The prices for Product(s), Spares and/or Services ("Prices") shall be
established from time to time by the parties executing and delivering a Schedule
of Products and/or a Schedule of Spares. The Prices set forth in any such
Schedule of Products or Schedule of Spares shall be fixed for the period set
forth therein. The Parties agree that Prices may be updated from time to time,
by mutual agreement of the parties. Such updated pricing shall be contained in
properly executed Pricing Schedules.

4.2 The prices shall include all direct, indirect, and incidental charges
relating to the sale and delivery of the Product, Spares, and/or Services to
Buyer including , without limitation, packaging, packing, crating, storage,
forwarding agent and brokerage fees, insurance costs, freight shipping charges,
document fees, duties and charges of any kind.

4.3 [...***...]

4.4 [...***...]

4.5 Seller shall use its best efforts to maintain a vigorous cost reduction
program and to ensure that the Prices and the Subject Terms are aggressive and
competitive at all times. If Buyer does not consider the Subject Terms
aggressive and competitive, Buyer shall have the right, at any time and from
time to time, to request an immediate meeting with Seller and Seller shall use
its best efforts to amend the Subject Terms to comply with this Subsection 4.5
by entering into a new Pricing Schedule (if required).

5. Warranty

5.1 Seller hereby warrants that for [...***...] months from the date of shipment
of Product(s) or Spares by Buyer or by Buyer's customers, that (i) all
Product(s) and Spares shall be free from defects in material, workmanship, and
design; and (ii) shall conform to applicable specifications drawings, samples
and descriptions which references this Agreement; and (iii) shall be suitable
for the purpose for which they were intended. Seller further represents and
warrants that Product(s) and Spares purchased hereunder shall (i) vest in Buyer
good and valid title to such Product(s) and Spares which is free and clear of
all liens, security interests, encumbrances, burdens and other claims, and (ii)
that Product(s) and Spares to the best of its knowledge, do not infringe on any
third party intellectual property interest. The warranty for a replaced or
repaired Product or Spare will be warranted for the longer of (i) the duration
of the original warranty or (ii) ninety days from repair. In connection with an
Epidemic Failure caused by Defective Product, Seller shall, at Buyers sole
election, credit Buyer with the full purchase price of said Defective Product or
provide Buyer with correction or replacement, in accordance with Subsection 5.2
below.

5.2 Upon the (i) discovery of a defect in material, workmanship, or design in
any workmanship, or design in any Product or Spare, or (ii) discovery of a
Product of Spare that is not in compliance with the Specifications during the
warranty period, Buyer may at its option, return said Product or Spare to
Seller, at Sellers expense, for (i) a full credit of the purchase price; or (ii)
Seller's prompt correction or replacement thereof (not to exceed five business
(5) days of Seller's receipt of such Product or Spare), and (iii) exercise any
other rights as Buyer may have at law or in equity that are consistent with the
other provisions of the Agreement. Seller shall bear all warranty costs such as
labor, material, inspection and shipping to and from Buyers facility or Buyers
customer's facility, whichever is the location of the Defective Product or
Spare. If Buyer or Buyer's customer incurs any such costs, Buyer may either
recover them directly from Seller or deduct them from any amounts due Seller.

5.3 In no event will either party be responsible to the other for any incidental
or consequential damages arising out if this warranty. However, nothing herein
shall be deemed an assumption by either party of liability incurred by the other
party in contract or at law, with regard to any third-party claims.

 

 

*Confidential Treatment Requested

5.4 Seller warrants that Seller has not previously or otherwise granted any
rights to any third party which conflict with the rights granted herein; that
there is no violation, litigation, arbitration, or other proceeding pending or
threatened with regard to Seller before any court or any other governmental or
administrative agency; that no judgment, order, injunction, or decree of any
court or governmental or adminstrative agency regarding the Product(s), Spares,
and/or Services has been entered into record against Seller or served upon
Seller; and that Seller has the full power and authority to enter into this
Agreement, to carry out its obligation set forth herein, and grant the rights
granted herein.

5.5 Seller's warranty shall not apply to any Product an/or Spare damaged as a
rsult of any accident, negligence, or use in any application for which the
Product is not designed or intended under the terms of this agreement.

6.0 INDEMNIFICATION AND REMEDIES

6.1 Seller shall indemnify, defend and hold harmless Buyer and its Affiliates
and their respective directors, officers, shareholders, customers, employees and
agents ("Buyer Indemnified Parties") from and against any and all claims,
demands, suits, actions, judgments, costs and liabilities, including attorneys'
fees, (each, an "Indemnified Loss") relating to or arising out of any claims,
demands, suits or actions brought by third parties ("Claims") to the extent
based upon an allegation that Product, Services or Spares furnished under this
Agreement infringe or violate any patent, copyright, trade secret, trade name,
trade dress, mask work, mask rights, trademark or any other proprietary right
and shall pay all costs and damages awarded; provided, the foregoing indemnity
not apply to the extent that any such claim is attributable solely to design
specifications furnished by Buyer to Seller.

Where Seller: (1) Provides Buyer with "Infringing Product" which is defined as
Product that is a component of a patented machine, manufacture, combination or
composition, or a material or apparatus for use in practicing a patented process
and Seller knows the Infringing Product is especially made for use in an
infringement of such patent, and not a staple article of Commerce, suitable for
substantial noninfringing use, OR (2) Where Seller or its Product actively
induces the infringement, Seller shall indemnify, defend and hold harmless Buyer
Indemnified Parties from and against any indemnified loss relating to or arising
out of any allegation that Compaq Products containing or comprised of any Seller
infringing Product infringe or violate any patent or patent right and shall pay
all costs and damages awarded.

Buyer shall notify Seller of such claim and permit Seller to defend and
compromise such claim; provided, Buyer's failure to so notify Seller shall not
diminish Seller's indemnity obligations hereunder except to the extent any
Buyer's delay in notifying Seller materially prejudices Seller's defense of such
matter.

If an injunction or exclusion order preventing the use, sale, lease license, or
other distrbution of the Product or Spares of any part thereof of the Product or
Spares results from such a Claim (or, if Seller reasonably believes such an
injunction is likely) Seller shall, at its expense, use commercially reasonable
efforts to (a) obtain for Buyer the right to continue using the Product or
Spares, or (b) replace or modify the Product or Spares so that it becomes
non-infringing but remains functionally equivalent. In the event that Seller
cannot obtain such right for Buyer or provide a replacement or modification,
Seller shall accept return of all such Product and Spares from Buyer at the
purchase price, and Buyer shall be entitled to such additional remedies as may
be available at law or in equity that are consistent with the terms of this
Agreement.

6.2 Seller shall defend, indemnify and hold Buyer, its officers, directors,
agents and employees harmless from and against any and all claims, including
personal injury and death, losses, expenses (including reasonable attorney's
fees), demands, or judgments ("Claims") which result from or arise out of:

     a.) The presence of Seller's agents, employees or subcontractors
(Personnel), or equipment on the property of Buyer or its customers; or

     b.) The acts, errors, omissions, negligence, gross negligence or willful
misconduct of Seller's Personnel while on the property of Buyer or its
customers; or

     c.) The use by Seller or its Personnel of Buyer's equipment, tools or
facilities (Equipment) whether or not any Claims are based upon the condition of
such Equipment or Buyer's, its agents', or employees' alleged negligence in
permitting its use. Permission by Buyer to use any such Equipment shall be
gratuitous.

     e.) The use of any Product or Spare.

6 3 Notwithstanding the foregoing, the indemnity set forth in this Section 6.2
shall not apply and Seller shall have no obligations under this Section to the
extent that any such Claim is attributable to the gross negligence or willful
misconduct of Buyer, its agents, employees or subcontractors.

6.4 Subject to Subsection 6.5, upon the occurrence of a Default by a party
hereto the other party shall be entitled to exercise such rights and remedies as
are available at law or in equity including the right to seek specific
performance upon Seller's failure to deliver on a timely basis unique products
in conformity with the Specifications.

6.5 NEITHER PARTY SHALL BE LIABLE FOR ANY CONSEQUENTIAL DAMAGES (INCLUDING,
WITHOUT LIMITATION, LOST PROFITS AND UNLIQUIDATED INVENTORY), INDIRECT, SPECIAL
OR PUNITIVE DAMAGES EVEN IF THE OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES EXCEPT (I) IN CONNECTION WITH A BREACH OF THE CONFIDENTIALITY
PROVISIONS SET FORTH IN THIS AGREEMENT AND (II) TO THE EXTENT ANY SUCH DAMAGES
ARE A PART OF AN INDEMNIFIED LOSS AGAINST WHICH BUYER IS ENTITLED TO BE
INDEMNlFIED PURSUANT TO THE OTHER PROVISIONS OF THIS SECTION 6.0.

7.0 PAYMENT

7.1 Seller shall invoice Buyer no later than thirty (30) calendar days following
the date on which Seller ships Product covered hereby. Such invoice shall be
payable net [...***...] calendar days next after the date of Seller's invoice;
provided, Seller's invoice shall not be dated earlier than the shipment date of
Product. Invoices shall be subject to verification by Buyer with regards to the
accuracy of the amount invoiced for products provided by Seller. Invoices shall
be submitted to Compaq Computer Corporation, Attn: Accounts Payable/USAl-AP-01,
P. O. Box 4713, Houston, Texas 77210. Unless otherwise agreed to in writing by
the Parties, payment shall be made in U.S. Dollars. Payment of invoices shall
not constitute acceptance of the Product. Seller shall extend these same payment
terms to Buyer's Affiliates unless Affiliate's financial circumstances represent
an unacceptable financial risk to seller.

7.2 Unless otherwise specified in an Exhibit or otherwise agreed to in writing
by the parties, payment shall be made in U.S. dollars.

7.3 Each Party authorizes the other Party to satisfy all payment obligations
under this Agreement using Electronic Transmissions such as Electronic Funds
Transfer or Automated Clearing House.

7.4 Within thirty (30) calendar days of commencement of any Electronic
Transmissions, each Party will provide in writing the specified details of:

     (a) Name, address, telephone, Telecopier, or other appropriate
communication numbers of its financial institution;

     (b) Administrative contact at its financial institution

     (c) Designated account and account number at its financial institution for
Funds Transfer; and

*Confidential Treatment Requested

     (d) Name, address, communication number and contact for any designated
Third Party Service Provider.

7.5 Either Party may change its financial institution or account with a written
notice to the other Party as soon as practicably possible, but no less than ten
(10) Business Days.

8.0 TERM

The term of this Agreement shall be three (3) years, ("Initial Term") commencing
on the date indicated on the signature page of this Agreement ("Effective Date")
and shall automatically renew at the conclusion of the Initial Term for
successive twelve (12) month periods unless and until one party notifies the
other, not less than thirty (30) calendar days prior to the end of the Initial
Term or any subsequent twelve-month term, that it does not intend to renew this
Agreement. This Agreement may terminate prior to the aforementioned stated term
under the circumstances set forth in Section 9.0 Notwithstanding the foregoing,
this Agreement shall remain in full force and effect and shall be applicable to
any Order issued by Buyer to Seller during the term of this Agreement until all
obligations under such Order have been fulfilled.

9.0 TERMINATION

9.1 Either party (the "Non-Defaulting Party") may terminate this Agreement
and/or any Order issued hereunder at any time by giving thirty (30) calendar
days written notice to the other party (the "Defaulting Party") upon the
occurrence of a Default by the Defaulting Party. In addition, Buyer may
terminate this Agreement and/or any Order issued hereunder at any time for any
reason upon giving written notice of termination to the Seller. This Agreement
shall terminate on the date of such notice (the "Termination Date").

9.2 Upon termination by Seller of this Agreement and/or any Order due to Buyer's
Default or upon termination of this agreement and/or any order by Buyer for
reasons other than Seller's Default, Buyer's entire liability shall be limited
to : (i) all Product and Spares that Buyer has received. (ii) unique custom
parts, as specified in the Schedule of Products , in Seller's inventory and
those purchased within reasonable lead time to fulfill Buyer's most recent
forecast demand. (iii) Actual labor costs to convert Product, in Buyer approved
buffer inventory, for sale to other customers of Seller.

9.3 Upon termination by Buyer of this Agreement and/or any Order due to Seller's
Default, Buyer may, at its option, (i) return Defective Product to Seller, at
Seller's expense, for a full credit of the purchase price, or (ii) return
Defective Product to Seller for Seller's correction or replacement, or (iii)
exercise any other rights as Buyer may have at law or in equity that are
consistent with the other provisions of the Agreement. Product or Spares
required to be corrected or replaced shall be subject to the same inspection and
acceptance provisions of this Agreement as Product or Spares originally
delivered under any Order.

9.4 Upon Default by Seller, the parties hereby agree that Seller shall reimburse
Buyer for any premium cost ("cover costs") reasonably incurred by Buyer to
remedy Seller's Default. Cover costs may include, but are not limited to: fees
paid to a Product or service provider, cost of inspecting all Product
inventories in order to filter out all defective units, inventory carrying cost
for replacement units and spare parts, cost of all required freight and
handling, refurbishment or replacement of product, cost of complying with any
government laws or regulations including without limitation providing any notice
to customers, cost of Product cancellations and return expenses, any costs
incurred by Buyer for audits related to the default.

9.5 Upon the occurrence of a termination event, failure of either party to
submit it's termination claim in writing within ninety (90) calendar days,
unless extended by the other party in writing prior to the expiration of said
period, shall constitute a waiver of such claim, and either party shall not be
required to notify the other party or make any determination thereof.
"Termination Claim" shall be defined as a claim by either party for outstanding
or overpaid undisputed invoices and for excess materials purchased." "Excess
Materials" shall be defined as all finished goods, works in progress, and unique
materials that have been purchased within reasonable by Seller to fulfill
Buyer's orders and that have not been consumed.

9.6 No action, except those regarding claims by third parties, or claims with
respect to patents, copyrights, trademarks or trade names or the unauthorized
disclosure of Confidential Information, regardless of form, arising out of this
Agreement may be brought by either party more than one (l) year after the cause
of action has arisen.

10.0 FORCE MAJEURE

10.1 Neither party shall be liable for its failure to perform any of its
obligations hereunder during any period in which performance is delayed by fire,
flood, war, embargo, riot or an unforeseeable intervention of any government
authority that causes complete business interruption ("Force Majeure"), provided
that the party suffering such delay immediately notifies the other party of the
delay.

10.2 If, however, Seller's performance is delayed for reasons set forth above
for a cumulative period of fourteen (14) calendar days or more, Buyer,
notwithstanding any other provision of this Agreement to the contrary, may
terminate this Agreement and/or any Order issued hereunder by notice to Seller.
In the event such termination, Buyer's sole liability hereunder shall be for the
payment to Seller of any balance due and owing for Product or Spares previously
delivered by Seller and accepted by Buyer. In the event the parties do not
terminate this Agreement and/or Order due to a Force Majeure, the time for
performance or cure will be extended for a period equal to the duration of the
Force Majeure.

11.0 NOTICES

Any notice given under this Agreement shall be given in writing via the means
described in this provision. Written notice shall be sent by registered mail or
certified mail, postage prepaid, return receipt requested, or by any other
overnight delivery service which delivers to the noticed destination, and
provides proof of delivery to the sender. Any telex or facsimile notice must be
followed within three (3) business days by written notice. All notices shall be
effective when first received at the addresses set out on the front page of the
Agreement or such other addresses as may be notified to the other party pursuant
to this provision.

12.0 INSURANCE

12.1 Without limiting any of the obligations or liabilities of Seller, Seller
shall maintain, at its own expense, as long as this Agreement is in effect,
insurance policies of the kind and limits listed below and with insurers with an
A.M. Best's Rating of not less than A-:VII or its equivalent. Seller will be
subject to the following insurance requirements:

     a WORKER'S COMPENSATION - If Seller's employees have access to Buyer's
leased or owned premises, Seller is required to maintain Workers Compensation
Insurance as required by any applicable law or regulation and in accordance with
the law of the nation, state, territory or province having jurisdiction over
Seller's employees wherever work is to be performed under this Agreement. Where
allowed by law, policy shall include waiver of subrogation in favor of Compaq
Computer Corporation, its subsidiaries, officers, directors, employees, agents,
and affiliated companies;

     b. EMPLOYERS' LIABILITY - If Seller's employees have access to Buyer's
leased or owned premises, Seller is required to maintain Employer's Liability
Insurance in an amount keeping with the law of the nation, state, territory or
province having jurisdiction over Seller's employees wherever work is to be
performed under this Agreement or US$1,000,000 whichever is greater. Where
allowed by law, policy shall include waiver of subrogation in favor of Compaq
Computer Corporation, its subsidiaries, officers, directors, employees, agents,
and affiliated companies;

     c. COMMERCIAL GENERAL LIABILITY - Seller is required to maintain Commercial
General Liability Insurance for Bodily Injury and Property Damage including
Premises/Operations, Products/Completed Operations, Contractual Liability,
Independent Contractor's Liability, Broad Form Property Damage,
PersonaUAdvertising Injury with limits not less than US$1,000,000 per occurrence
and US$2,000,000 General Aggregate. Where allowed by law, policy shall name
Compaq computer Corporation, its subsidiaries, offices, directors, agents,
employees and affiliated companies as Additional Insured and shall not include a
Care, Custody and Control Exclusion; ~

     d. AUTOMOBILE LIABILITY If licensed vehicles are used in connection with
the performance of this Agreement, and at all times when such vehicles are
operated on the leased or owned premises of Buyer, Seller shall maintain
Automobile Liability insurance for Bodily Injury and Property Damage in an
amount in keeping with the laws of the nation, state, territory or province
wherever work is to be performed under this Agreement or US$1,000,000 whichever
is greater. Policy must cover all automobiles, trucks, tractor-trailers,
motorcycles or other automotive equipment, whether non-owned, owned, or hired by
Seller, including the loading thereof.;

     e. FIDELITY/CRIME FOR EMPLOYEES' DISHONEST ACTS

          i. If Seller's employees have unsupervised access to Buyer's assets,
either physically or electronically, Seller will maintain Fidelity/Crime
Insurance covering employee dishonesty for Seller's employees involved in the
performance of this Agreement with limits not less than US$ 1,000,000 and
including Liability to Others for Employee Theft or Forgery.;

          ii. If Seller's employees have supervised access to Buyer's assets,
either physically or electronically, Seller will maintain Fidelity/Crime
Insurance covering employee dishonesty for Seller's employees involved in the
performance of this Agreement with limits not less than US$500,000 and including
Liability to Others for Employee Theft or Forgery. Policy shall name Compaq
Computer Corporation as Loss Payee as Buyer's interest may appear, giving Buyer
the right to bring a claim directly against Seller's insurance company for loss
of Buyer's property. Seller's policy shall NOT include a Conviction Requirement
Clause;

          iii. If Seller's employees do NOT have access to Buyer's assets,
either physically or electronically, the requirement for Fidelity/Crime
Insurance is w.

          iv. If Seller is an individual with no employees, the requirement for
Fidelity/Crime Insurance is waived.

     f. EXCESS LIABILITY: Seller is required to maintain Excess of Umbrella
Liability Insurance with limits not less than US$2,000,000 per occurrence and
US$2,000,000 in the aggregate. Policy shall follow form of underlying liability
policies.

12.2 Seller's insurance shall be primary and any other valid and collectible
insurance or self-insurance maintained by or in the name of the Compaq Computer
Corporation shall be excess of the Seller's insurance and shall not contribute
to it.

12.3 It is Seller's responsibility to ensure that the insurance requirements
listed above are in effect for the full term of this Agreement. Cancellation of
coverage without Buyer's approval shall be considered a breach of contract. In
addition, all of Seller's outside vendors, contractors or subcontractors must
retain adequate insurance as detailed above if performing work for Buyer on
Seller's behalf. Seller is responsible to verify and maintain certificates of
insurance from Seller's subcontractors.

12.4 Within ten (10) business days of execution of this Agreement, Seller shall
provide to Buyer certificates of insurance evidencing full compliance with the
insurance requirements contained herein. Such certificates shall be kept current
throughout the entire term of this Agreement, and shall provide for at least
thirty (30) calendar days advance notice to Buyer if coverage is to be canceled
or materially altered so as not to comply with the foregoing insurance
requirements. The original certificate of insurance should be mailed to Buyer's
Contact identified in the Notice Section of this Agreement.

12.5 Buyer assumes all risk related to Mysterious Disappearance of Mysterious
Loss, and shall reimburse Seller at [...***...] percent ([...***...]%) full
replacement cost of such raw materials, parts, goods or finished Products,
regardless of the ability or inability of Buyer to recover from insurance
proceeds for such loss. Full replacement cost shall be calculated as the
purchase price of the supplier owned goods at the time of the claimed loss.
Payment shall be made to Seller within [...***...] calendar days of the date of
the agreement between Buyer and Seller as to the [...***...] percent
([...***...]%) full replacement cost value of such incidence of Mysterious Loss
or Mysterious Disappearance.

13.0 COMPLIANCE WITH LAWS

13.1 Seller's failure to comply with any of the requirements of this Section may
result in a material breach of this Agreement.

13.2 All Product or Spares supplied and work performed under this Agreement
shall comply with all applicable United States (U.S) or foreign laws and
regulations. Upon request, Seller agrees to certify compliance with any
applicable law or regulations.

13.3 In so far as Seller provides commercial Products and/or performs the
Services pursuant to this Agreement while doing business in the United States,
the following provisions and clauses of the Federal Acquisition Regulation
(FAR), 48 CFR Chapter 1, are hereby incorporated by reference, with the same
force and effect as if they were given in full text and are hereby made binding
upon the subcontractor or vendor. Where the clauses or provisions say
"Contractor", substitute "subcontractor or vendor."

      (1) Nonexempt Subcontracts and Purchase Orders for $10,000 or more, or
which is expected to amount to $10,000 or more: 52.222-36 Affirmative Action for
Workers with Disabilities (JUN 1998).

      (2) Nonexempt Subcontracts and Purchase Orders over $10,000 or
subcontracts and Purchase Orders the aggregate value of which in any twelve
month period exceeds or can be expected to exceed $10,000: 52.222-26 Equal
Opportunity (FEB 1999) (E.O. 11246).

      (3) Nonexempt Subcontracts and Purchase Orders for $10,000 or more, or
which is expected to amount to $10,000 or more: 52.222-35 Affirmative Action for
Disabled Veterans and Veterans of the Vietnam Era (APR 1998) (38 U.S.C.
4212(a)).

      (4) In all subcontracts that offer further subcontracting opportunities.
If the subcontract (except subcontracts to small business concerns) exceeds $
500,000 ($ 1,000,000 for construction of any public facility), the subcontractor
must include 52.219-8 in lower tier subcontracts that offer subcontracting
opportunities: 52.219-8, Utilization of Small Business Concerns (OCT 2000) (15
U.S.C.637(d)(2) and (3)).

13.4 The provisions of any applicable State "Right-To-Know" laws and regulations
are made a part of this Agreement. A copy of the applicable Product or Spares
Safety Data Sheets as required under such laws and regulations shall be provided
by Seller upon delivery of Product or Spares and updated as necessary.

13.5 This Agreement is subject to all applicable United States laws,
regulations, and administrative acts relating to exports. Without restricting
the generality of the foregoing, Seller agrees to ensure that any personnel it
supplies to Compaq meet all U.S. Government Export Licensing requirements,
including Denied Parties List (DPL) screening, identification of any non-U.S.
Nationals from Restricted, Special Licensing or Embargoed countries, compliance
with applicable U.S. Department of Commerce Export Regulations and U.S.
Department of State International Traffic in Arms Regulations (ITAR).

13.6 Seller agrees to comply with Title 40, Code of Federal Regulations Part 82
- "Protection of Stratospheric Ozone; Labeling." Moreover, Seller shall not
supply to Compaq any product or part that contains or has been manufactured
using a Class 1 ozone depleting substance, as that term is defined in the
Regulations, unless Seller has provided prior written notice to Compaq

*Confidential Treatment Requested

13.7 In accordance with and subject to the laws and regulations of the United
States, Seller shall not export, re-export or otherwise disclose, directly or
indirectly, Technical Data or the direct product of such Technical Data received
from Buyer without Buyer's prior knowledge and written consent.

13.8 Hazardous Materials, Air Emissions & Waste Water Discharges - Compaq
requires that each of its suppliers comply with all applicable environmental
laws and regulations regarding hazardous materials, air emissions and waste
water discharges, including those regarding the manufacture, transportation,
storage, disposal, and release to the environment of such materials.

13.9 Child Labor - Compaq expect its suppliers to refrain from using child
labor. Workers can be no less than 14 years of age and not younger than the
compulsory age to be in school. Compaq supports the development of legitimate
workplace apprenticeship programs for the educational benefit of young people.

13.10 Health & Safety - Compaq expects its suppliers to maintain their
facilities in a safe and healthy manner and in compliance with all applicable
laws and regulations.

14.0 GRATUITIES

Each party represents that it has not offered nor given and will not (i) offer
nor give any employee, agent, or representative of the other party any gratuity,
or (ii) influence such person's normal job responsibilities in any way with a
view toward securing any business from the other party or influencing such
person with respect to the business between the parties.

15.0 CONFIDENTIAL INFORMATION

15.1 The parties acknowledge that they have entered into a binding
Confidentiality and Nondisclosure Agreement ("NDA") and hereby agree to abide by
the terms of such NDA and any amendment thereto. All provisions of such NDA are
incorporated by reference and shall govern all disclosures of Confidential
Information made under the Agreement.

15.2 The parties acknowledge that the unauthorized disclosure of either party's
confidential information will cause irreparable harm. Accordingly, the parties
agree that the injured party shall have the right to seek immediate injunctive
relief enjoining such unauthorized disclosure.

16.0 TRADEMARKS AND LOGOS

Seller is authorized to use Buyer's logo and trademark only to the extent
necessary to meet the required specifications for the Product. No other rights
with respect to Buyer's trademarks, trade names or brand names are conferred,
either expressly or by implication, upon Seller.

17.0 EXPORT CLASSIFICATION AND LICENSING AUTHORITY

17.1 Where Products are of Buyer's design, technology, software or manufactured
to Buyer's functional specification; Buyer (Compaq Computer Corporation) will
assist the Seller in the export of the commodities by providing Export Control
Commodity Numbers (ECCN's) and Harmonized Tariff Code Numbers (HTS) on behalf of
Buyer's subsidiary (CCIG). ). In any event, should Products deemed as "Hazardous
Materials" be scheduled to be shipped by Seller to or on behalf of Buyer, Seller
shall notify Buyer, in writing, in advance of such shipment and receive written
authorization from Buyer to ship same before any such shipment is made.

17.2 "Country of Origin" Marking: The Seller shall mark, in English, all Product
or Spares with the Country of Origin (manufacture), in compliance with Section
304 of the United States Tariff Act. Both the Product and Spares and its
container must be conspicuously marked with the Country of Origin. If the
Product or Spares itself cannot be marked legibly due to size, then its
immediate container must be marked with a signed certificate stating Country of
Origin (manufacture) by quantity and part number (Buyer's and Seller's).

18.0 QUALITY

18.1 Seller shall establish and maintain a quality system that meets or exceeds
the requirements of the level of applicable ISO 9000 standards that is
appropriate for Products and/or Spares being provided to Buyer.

     Seller shall meet any one or more of the following:

          - a quality management system and manual compliant to the applicable
ISO 9000 Quality Systems series of standards

          - ISO 9000 certification

          - A plan for the ISO 9000 certification and expected certification
date, no longer than eight months from the contract date

          - Successfully passed Buyer's Supplier Development Process (SDP)
audits

Additionally, Seller and Buyer shall negotiate and enter into one or more
Quality Assurance Exhibits for the Products and/or Spares being provided to
Compaq.

18.2 Seller shall ensure that all Product, Spares and/or Services conform to the
Specifications, drawings, samples, revision levels and other descriptions
designated in the Product Schedule for such Product, Spares, and/or Service. The
Specifications shall include any labeling requirements imposed by applicable
law.

18.3 Upon reasonable written notice, Buyer shall be entitled to visit and
inspect Seller's facility sites during normal business hours and Seller shall
cooperate to facilitate such visits. Seller authorizes and agrees to assist
Buyer in the performance of sourcing inspection and quality assurance reviews,
and/or quality certifications which may take place at Seller's manufacturing
facilities and/or at the manufacturing facilities of Seller's subcontractors or
authorized agents. Seller acknowledges that Buyer's inspections shall in no way
relieve Seller of its obligation to deliver conforming Product(s), Spares,
and/or Services nor does it waive Buyer's right of inspection and acceptance at
the time of delivery or limit any warranty rights granted in Section 5.0 of the
Agreement.

18.4 Seller shall ensure that all Product, Spares and/or Services conform to the
Specifications, drawings, samples, revision levels and other descriptions
designated in the Product Schedule for such Product, Spares, and/or Service. The
Specifications shall include any labeling requirements imposed by applicable
law.

18.5 Seller shall establish and maintain a quality improvement plan that is
acceptable to Buyer. Seller's initial quality plan is attached to this Agreement
("Quality Assurance Addendum"). The Quality Assurance Addendum shall not be
amended without Buyer's prior written consent.

18.6 Upon reasonable notice, Buyer shall be entitled to visit and inspect
Seller's facility sites during normal business hours and Seller shall cooperate
to facilitate such visits. Seller authorizes and agrees to assist Buyer in the
performance of sourcing inspection and quality assurance reviews, and/or quality
certifications which may take place at Seller's manufacturing facilities and/or
at the manufacturing facilities of Seller's subcontractors or authorized agents.
Seller acknowledges that Buyer's inspections shall in no way relieve Seller of
its obligation to deliver conforming Product(s), Spares, and/or Services nor
does it waive Buyer's right of inspection and acceptance at the time of delivery
or limit any warranty rights granted in Section 5.0 of the Agreement.

18.7 At Buyer's request, Seller shall provide Buyer with relevant inspection,
quality, and reliability data.

19.0 GENERAL

19.1 Any obligations and duties which by their nature extend beyond the
expiration or earlier termination of this Agreement shall survive any such
expiration or termination and remain in effect.

19.2 If any provision or provisions of this Agreement shall be held to be
invalid, illegal or unenforceable, such provision shall be enforced to the
fullest extent permitted by applicable law and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

19.3 Any waiver of any kind by a party of a breach of this Agreement must be in
writing, shall be effective only to the extent set forth in such writing and
shall not operate or be construed as a waiver of any subsequent breach. Any
delay or omission in exercising any right, power or remedy pursuant to a breach
or Default by a party shall not impair any right, power or remedy which either
party may have with respect to a future breach or Default.

19.4 With respect to any payment, reimbursement or other amount owed by Seller
to Buyer under this Agreement, Buyer may offset any such amount owed against any
amount then owing or to be owing (including amounts to be owed under future
invoices) by Buyer to Seller under this Agreement or any other agreement.

19.5 Except to the extent that (i) the confidentiality provisions set forth in
Section 15.0 conflict with confidentiality provisions set forth in any other
confidentiality or non-disclosure agreement between the parties hereto, (ii) the
Effective Price and Part Numbers as identified in a Pricing Schedule is updated
from time to time by mutual agreement of the parties, this Agreement represents
the entire agreement with respect to the subject matter hereof and supersedes
all prior discussions and agreements between the parties relating to the subject
matter hereof. This Agreement can be modified only by a written amendment duly
signed by persons authorized to sign agreements on behalf of both parties, and
shall not be supplemented or modified by any course of dealing or trade usage.
Variance from or addition to the terms and conditions of this Agreement in any
Order, or other written notification from Seller will be of no effect.

19.6 Each party, including its servants, agents and employees, is an independent
contractor and not an agent or employee of the other party. Without limiting the
generality of the foregoing, neither party is authorized to represent or make
any commitments of behalf of the other party, and the other party expressly
disclaims any liability therefore.

19.7 THE CONSTRUCTION, VALIDITY, AND PERFORMANCE OF THIS AGREEMENT AND ANY ORDER
ISSUED UNDER IT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF TEXAS, USA. THE
PARTIES HEREBY WAIVE APPLICATION OF THE U.N. CONVENTION ON CONTRACTS FOR THE
INTERNATIONAL SALE OF GOODS

19.8 Buyer may assign this Agreement and any of its rights, interests or
obligations under this Agreement, in Buyer's sole discretion, to any indirect
wholly owned subsidiary of Buyer, any direct or indirect parent of Buyer or any
other affiliate of Buyer. Subject to the preceding sentence, this Agreement will
be binding upon, inure to the benefit of and be enforceable by Buyer and its
successors and assigns. Seller may only assign its right, interest or
obligations under this Agreement with the prior written consent of Buyer. Such
consent not to be unreasonably witheld or delayed.

19.9 EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT WARRANTIES (EXPRESS OR
IMPLIED, STATUTORY OR OTHERWISE) OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE ARE HEREBY EXPRESSLY DISCLAIMED IN THEIR ENTIRETY.

19.10 Upon the request of either party, the parties shall cooperate and use
commercially reasonable efforts to implement as soon as practicable an
electronic data interchange system to process the submission and acceptance of
Orders, the payment of Product and such other matters as the parties may
mutually agree upon having such terms and transmissions standards and formats as
the parties may agree.

19.11 Covenant Not To Sue: For so long as Compaq is in an active purchasing
relationship with Supplier or an affiliate of Supplier, and in consideration of
the purchases Compaq makes as a result of that relationship, Supplier agrees not
to sue and shall hold Compaq and its authorized suppliers of Compaq branded
computers harmless for any patent infringement that arises out of or occurs as a
result of Compaq branded product that includes Supplier's Products; provided,
the foregoing Covenant shall not apply if the patent infringement occurs in a
Compaq branded computer component or subassembly that is in direct competition
with Supplier's branded computer component or subassembly.

20.0 CHANGES

20.1 Buyer may from time to time change the Specifications for the Product(s),
Spares and/or Services, and Seller shall use its best efforts to ensure that all
Product(s), Spares and/or Services complies therewith. If Buyer's change in
specifications result in a material change to Seller's costs or performance
time, Seller and Buyer shall negotiate any remedial adjustments in good faith
and as the parties deem appropriate to address such changes. A request by Seller
for any such adjustment must be made in writing to Buyer as soon as practicable.
but not to exceed [...***...] Business Days of Seller's receipt of such changes
in Buyer's Specifications.

20.2 No changes shall be made in the appearance, form; fit; function; design;
maintainability; documentation; reliablity; manufacturing process or process
controls; place of manufacture; or packing and packaging of Product(s) and/or
Spares without Buyer's prior written approval. Buyer will review Seller's
written request for such changes within [...***...] Business Days of Buyer's
receipt of the request and whatever supporting documentation Buyer reasonably
requires (including but not limited to all maintenance-related information and
samples which incorporate the proposed changes) to aid Buyer's evaluation of
such requested changes. Buyer agrees to use reasonable efforts to notify Seller
of Buyer's final acceptance or rejection of Seller's proposed change within an
additional [...***...] Business Dav period.

20.3 Seller shall immediately notify Buyer, in writing, of the impact of any
Mandatory Engineering Changes. "Mandatory Engineering Change" as used herein
shall mean any mechanical, electrical firmware or other change to the
Products(s) and/or Spares, furnished or to be furnished to Buyer, which is
necessary, to ensure Product or Spare performance, reliability, safety,
inter-connectability, inter-changeability, compatibility with Buyer Products,
and/or conformance to Regulatory Agencies. Upon receipt of Buyer's approval,
Seller shall promptly make the change at no charge to Buyer for Products and
Spares not yet shipped to Buyer. If the Mandatory Engineering Change is
applicable to previously delivered Product(s) and/or Spares, the charge shall be
effected through a mandatory field exchange kit ("Field Kit") supplied by Seller
at no change to Buyer. Buyer may, at its option (i) exchange the Field Kit
itself, and either invoice Seller for, or offset against any amounts owed to
Seller, which will include Buyer's fully burdened labor and materials cost for
doing so; (ii) return the affected Product(s) and Spares to Seller, FOB Buyer's
location, and Seller will make the change at no cost to Buyer, or (iii) a
combination of (i) or (ii) as stated within this Section.

 

 *Confidential Treatment Requested

21.0 DELIVERY

21.1 Seller shall deliver Product(s) and Spares to Buyer on the specified date
("On-dock Date") and to the specified location ("Delivery Site") set forth in
the related Order. The failure of Seller to deliver Product on the date and at
the place specified in the Order shall constitute a material breach of the
Agreement. Seller shall immediately notify Buyer, in writing, if Seller has
knowledge of any event which is reasonably likely to delay any specified
delivery date, place, or plan. On Time Delivery shall mean delivery of scheduled
Product no more than [...***...] business days early and [...***...] business
days late. .

21.2 If Seller delivers Product(s), Spares, and/or Services more than
[...***...] business days in advance of the On-dock Date, Buyer may, at its
option, (i) return such Product(s) and/or Spares to Seller at Seller's risk and
expense including, but not limited to, any transportation, import, or export
related expenses or duties, (in which case Seller, at its expense, shall
redeliver such Product(s) and/or Spares to Buyer on the correct On-dock Date);
or (ii) retain such Product(s) and/or Spares and make payment on the date
payment would have been due based on the correct On-dock Date.

21.3 In the event that Product(s) or Spares scheduled deliveries, based on
Seller's committed delivery date, are delivered more than [...***...] Business
Day later than the On-dock Date. Buyer may, at its discretion, require Seller to
ship and deliver such Product(s) and/or Spares via a different mode of
transportation at Seller's expense or pursue any other remedy available to
Buyer, at law or in equity, consistent with the terms of this Agreement.

21.4 Changes to delivery dates may only be made by Buyer's authorized purchasing
representatives, as specified by Buyer. Buyer may, without cost or liability,
issue Change Orders for Product(s) or Spares quantities and schedule dates. If
any Change Order is made orally, Seller shall send Buyer a written confirmation
thereof within seven (7) Business Days of Seller's receipt of said Change Order
and Buyer shall provide Seller with an Order confirming such change within seven
(7) Business Davs of receiving Seller's confirmation.

21.5 Buyer may measure Seller's On Time Delivery performance against Seller's
delivery commitments for the purpose of establishing Seller's rate of
improvement for On Time Delivery, Lead-Time, and cycle time against Buyer's
requirements for the same. Lead-Times for all Products ordered hereunder shall
not exceed that listed in the Schedule of Products or applicable Pricing
Schedule attached hereto. Seller shall provide Buyer with quarterly status
reports on Seller's manufacturing cycle times. Seller shall also provide Buyer
with monthly reports that compare Seller's Lead-Times to the rest of the
marketplace.

22.0 PACKING, MARKING, AND SHIPPING INSTRUCTIONS

22.1 Seller shall prepare and pack all Product and Spares in a manner (i) that
Buyer from time to time may reasonably specify or, in the absence of Buyer's
specification, that is consistent with practices customary in the computer
component industry, (ii) necessary to meet a designated carrier's requirements,
and (iii) that conforms with the laws and regulations of any applicable country
(including, but not limited to, the United States of America) and any applicable
subdivision thereof.

22.2 Seller shall mark, or cause to be marked, each shipping container to
adequately show Buyer's Order number, part number, revision level, lot number,
Country of Origin and quantity contained therein. Seller shall include in each
container a packing list showing the Order number.

23.0 PRODUCT FORECASTS

23.1 Buyer shall use reasonable efforts, to provide Seller on a weekly basis,
with Buyer's twelve (12) month rolling forecast showing Buyer's good faith
estimates of the quantities of each individual Product that Buyer and Buyer's
Affiliates expect to order for each month within such twelve (12) month horizon.
Such forecasts are for Seller's convenience only, and Seller hereby expressly
acknowledges that such forecasts shall not create any liability whatsoever for
Buyer, including but not limited to an obligation to purchase Product(s),
Services and/or Spares, whether unique or industry standard material.

*Confidential Treatment Requested



23.2 Seller agrees to review such forecasts, provided by Buyer, and advise Buyer
if Seller anticipates Seller's inability to achieve the forecasted volumes.
Buyer volume forecasts will be provided to Seller. Seller may from time to time
request Buyer to review Buyer's intended purchase forecasts and advise Seller of
any changes.

24.0 INSPECTION AND ACCEPTANCE

24.1. Product(s), Spares, and/or Services purchased or to be purchased pursuant
to this Agreement shall be subject to inspection and testing by Buyer at all
times (including during any period of manufacture or development) and at all
places (including Seller's facilities or Seller's subcontractor facilities).
Unless otherwise specified in the Order, final inspection and acceptance of
Product(s), Spares, and/or Services by Buyer shall be at Buyer's facilities.
Buyer reserves the right to reject Defective Product.

24.2 If Buyer returns a Defective Product to Seller for correction, credit, or
replacement, Seller shall repair or replace same within [...***...] Business
Days of receiving such Defective Product. Seller shall bear all risk and costs
associated with replacing or repairing Defective Product including labor and
material, inspection costs, and shipping costs to and from Buyer's facilities.
If in the event Buyer incurs any such costs directly, after consultation with
Seller, Buyer may either recover such costs directly from Seller or offset such
amounts in the manner permitted in Subsection 19.4. Seller agrees to provide
failure analysis of Defective Product within [...***...] Business Days after
receipt thereof. Seller also agrees to provide Buyer with a written corrective
action report addressing the steps that will be taken to eliminate the
recurrence of the problem and will use commercially best efforts to implement
the actions addressed in such corrective action report.

25.0 RIGHTS, TITLE AND INTERST

25.1 Except as otherwise provided in an Attachment to the Agreement, Buyer shall
retain all rights, title, and interest to any and all Materials furnished to
Seller under this Agreement including, but not limited to, the Buyer Owned
Materials set forth in an Ownership of Materials Exhibit. Buyer shall have sole
ownership of any Buyer-generated or Buyer-specified intellectual property
contained in any Custom Products, including any Modifications/Enhancements
thereto and Derivative Works thereof created by either party in performance of
the Agreement.

25.2 Except as otherwise provided in an Attachment to the Agreement, Seller
shall retain all rights, title, and interest to any and all Materials furnished
to Buyer under this Agreement including, but not limited to, the Seller Owned
Materials set forth in an Ownership of Materials Exhibit. Seller shall have sole
ownership of all tools furnished, created, or used in performance of this
Agreement, unless otherwise provided for in a Tooling Agreement.

 

 *Confidential Treatment Requested